DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments for U.S. Application No. 15/042933 filed on January 05, 2022.

Information Disclosure Statement
2.	The Information Disclosure Statements filed on January 05, 2022 were reviewed and accepted by the Examiner.

Applicant
Applicant is encouraged to reach out to the Examiner in hopes of moving the case forward in light of compact prosecution.



Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 12-24, Applicant argues the 35 U.S.C. 101, rejection.  In particular the Applicant argued the spelling errors and rational for the rejection.

	Examiner replies that the 35 U.S.C. 101 rejection is maintained. Examiner apologizes for typographical errors to the 35 U.S.C. 101 rejection in the previous Office Action.  The Examiner has updated 35 U.S.C. 101 rejection to make the record clear. Part of the 35 U.S.C. 101 rejection is presented below.


With respect to independent claims, 1, 25 and 29, specifically claim 1, 25 and 29 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.
These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 25 and 29 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
The claims, 1, 25 and 29 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



	Pg. 26 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the motivation to combine the Thomas and Chen reference.

	Examiner replies that the Thomas and Chen reference are analogous art.  In addition to the motivation mentioned in the office action. Par. 0008 Thomas discloses related to designer components and preventing manual generation of variants that are laborious and error-prone.  Par. 0012 Chen discloses there is a need to properly apply features to a base model to automatically and then generate a family output meshes.  Thomas desires to using automation to prevent errors in creating variants and Chen discloses automatically apply features to a base to properly produce an outcome of a family of different features on the data elements.  Properly producing is seen as preventing errors. Therefore it would have been obvious for a person of ordinary skill in the art at the time of the invention to combining the Thomas reference of automatically applying variants to create difference products to include the Chen reference of automatically and properly applying features to a base model to create a family of meshes in order to prevent errors and laborious work that arises from manual manipulation of data (Par. Chen 0012 and Par. 0007-0009 Thomas).

	Pg. 28-30 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the motivation to combine the Thomas and Bardasz reference.


	Examiner replies that the Thomas and Bardasz reference are analogous art.  In addition to the motivation mentioned in the office action. Par. 0008 Thomas discloses related to designer components and preventing manual generation of variants that are laborious and error-prone.  Col. 2 Lines 9-29 Bardasz discloses difficulty for a designer to work on integrating add-on capability to a model without access to the entire design and without modifying the entire module. This difficulty is seen as a type of laborious work. Thomas desires to using automation to prevent errors in creating variants and Bardasz discloses updating only a section of the module to create a new design.  Not updating the entire model but instead updating only a section of the model to create a new design is seen as reducing laborious work. Therefore it would have been obvious for a person of ordinary skill in the art at the time of the invention to combining the Thomas reference of automatically applying variants to create difference products to include the Chen reference of automatically and properly applying features to a base model to create a family of meshes in order to prevent errors and laborious work that arises from manual manipulation of data (Par. Chen 0012 and Par. 0007-0009 Thomas).


	On Pg. 30 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The cited paragraph of Casteel discloses: At Block 1110, the web interface 410 sends the request for access to a file manager 505 in the element management Server 400. Upon receiving the request at Block 1115, the file manager 505 checks a checkout queue 530 to determine whether the template 250 that relates to the selected network element 320 is currently in use by another user. The file manager 505 may determine which template is desired by the user 240 based upon vendor and chassis information for the Selected network element. The file manager 505 also checks the checkout queues of remote file managers 505' in the remote element management Servers 400'. If the template 250 is in use, the file manager 505 prevents multiple users from Simultaneously accessing the fields 260 and values 270 of the template 250 at Block 1120. For example, the file manager 505 may send the user 240 a message via the web interface 410 that the requested template 250 is checked-out. The message may include the name, phone number, and e-mail address of the user that is currently accessing the template 250. Casteel ¶140 (italics added, bolding in original). The emphasized portion of Casteel above teaches mutual exclusion-i.e., preventing a second user from accessing a template while a first user has the template locked. However, the first user, to whom the template is locked, still retains complete access to the template-the first user is not restricted from use of the template including for example, modifying, or deleting the template. By contrast, making an object "immutable," as claimed, renders the object unchangeable to any user. As discussed above, the plain meaning of "immutable," as evidenced in an exemplary online dictionary above, means the object cannot be changed. Furthermore, the locking disclosed by Casteel is presumably temporary in that at some point the first user would relinquish exclusive access to the template to thereby allow other users to access the template. Thus, such a temporary exclusion, again, fails to teach or suggest that an object is made immutable-unchangeable by the claimed data manager of the claimed systems or the management steps of the claimed methods. Although Applicant maintains the claims as previously presented are allowable over the art of record, Applicant has further amended independent claim 1 to clarify "wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object." In other words, the data manager-the program that makes the object immutable-is unable to change the object including any properties of the object, hence the object cannot be changed by the claimed systems. For at least the above reason, Applicant maintains independent claim 1, as previously presented and as presently amended, are allowable over the art of record, considered individually or in the proposed combination. Independent claims 17, 25, and 29 are similarly amended and, thus, are maintained to be allowable for at least the same reasons as claim 1. For at least the same reasons, all remaining dependent claims (2-13, 15, 16, 18-22, 24, 26-28, 30, and 31) are maintained to be allowable. Accordingly, Applicant respectfully request reconsideration and withdrawal of the rejection under § 103.”

Examiner replies that a new reference teaching these limitations are presented below.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1, 25 and 29, specifically claim 1, 25 and 29 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.
These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 25 and 29 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 25 and 29 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2, specifically claim 2 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”,  “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object”,  “wherein an element object in the group of element objects represents a product structure element that makes up the product structure in which the product structure element represents one of a product, an assembly component that makes up the product, and a leaf component that makes up the product”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 3, specifically claim 3 recites  “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.
These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, 
“wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object”, “wherein the group of variant objects comprises: an element variant object that is contained within the element object and that represents a variant of the product structure element represented by the element object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4, specifically claim 4 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  
At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein an occurrence object in the group of occurrence objects is an instantiation of a master object that is either an element object or a different occurrence object. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5 specifically claim 5 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object,  wherein the group of variant objects comprises: an occurrence variant object that is contained within the occurrence object and represents a variant of the instantiation of the master object”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6 specifically claim 6 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”,

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently” ,“thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the group of element version objects comprises: an element version object that represents a version of a variant of a product structure element in the product structure”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7 specifically claim 7 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”,

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently” ,“thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the group of occurrence version objects comprises: an occurrence version object that is an instantiation of a version object that is either an element version object or an occurrence version object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 8 specifically claim 8 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently” ,“thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the branch instance object in the group of branch instance objects is linked to a branch object that defines the corresponding design branch”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 9 specifically claim 9 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein a first version object in the branch instance object is changed independently of a second version object in a different branch instance object that is linked to another branch object that defines a different design branch”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites 
With respect to dependent claims, 10 specifically claim 10 recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the model further comprises: a branch object that defines a design branch and that is linked to at least one branch instance object, wherein the branch object has a start state for the design branch and wherein a selected state of the branch object captures changes made to the design data along the design branch relative to the start state”.

 At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 11 specifically claim 11 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites  "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the model further comprises: the timestamp object, and wherein the timestamp object is linked to a version object to make the version object immutable”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 12 specifically claim 12 recites  “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”. 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the data manager makes any mutable version object in an existing design branch immutable to lock a current state of the existing design branch”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 13 specifically claim 13 recites  “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the data manager creates a new branch object for a new design branch and establishes a start state for the new branch object using a selected state for an existing design branch and wherein the selected state is either a current state of the existing design branch or a previous state of the existing design branch”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 15 specifically claim 15 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the corresponding design branch is a master design branch and wherein the model further comprises: a master branch object that defines the master design branch, wherein the branch instance object is linked to the master branch object indicating that the sequence of version objects is in the master design branch”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 16 specifically claim 16 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”. 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the data manager controls manufacturing of the product using the model”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 18 specifically claim 18 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”.


These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites  "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the primary hierarchical organization comprises: creating an element object in the group of element objects that represents a product structure element that makes up the product structure in which the product structure element represents one of a product, an assembly component that makes up the product, and a leaf component that makes up the product; and creating an occurrence object in the group of occurrence objects that is an instantiation of a master object that is either a particular element object or a different occurrence object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 19 specifically claim 19 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the number of secondary hierarchical organizations comprises: creating an element variant object that is contained within the element object and that represents a variant of the product structure element represented by the element object; and creating an occurrence variant object that is contained within the occurrence object and that is a variant of an instantiation of the master object”.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 20 specifically claim 20 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, , “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the number of secondary hierarchical organizations comprises: creating an element version object that represents a version of a variant of a product structure element in the product structure; and creating an occurrence version object that is an instantiation of a version object that is either an element version object or an occurrence version object”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 21 specifically claim 21 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”. 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein managing the changes to the design data comprises: changing a first version object in a first branch instance object linked to a first branch object independently of a second version object in a second branch instance object linked to a second branch object”.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 21 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 22 specifically claim 22 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”,

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, further comprising: creating a new branch object that has a start state to define a new design branch, wherein the new branch object captures changes made to the design data for the new design branch relative to the start state”.

At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 22 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 24 specifically claim 24 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”,

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, further comprising: manufacturing the product using the model”.

At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 24 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 26 specifically claim 26 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 
These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the new branch object comprises: creating the new branch object relative to an existing branch object, wherein the start state of the new branch object captures a selected state of the existing branch object and wherein the selected state is either a current state or a previous state of the existing branch object”.

At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 26 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 26 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 27 specifically claim 27 recites “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the new version object comprises: copying a version object located within a different branch instance object to form the new version object”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 27 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 27 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 28 specifically claim 28 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 
These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein creating the new version object comprises: merging at least two version objects located within different branch instance objects to form the new version object”.

At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 28 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 28 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 30 specifically claim 30 recites  “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 


These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the data manager is configured to create a new branch object for a new design branch and establishes a start state for the new branch object using a selected state for an existing design branch, and wherein the selected state is a previous state of the existing design branch”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 30 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 30 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 31 specifically claim 31 recites, “allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, to reduce an amount of redundant data”, 

These limitations could be reasonably and practically performed by the human mind, for instance based on a human can organize a model as master objects, and objects with variations, group the objects and allow modifications to the objects, reduce information and therefore reducing communications, and only allowing one person to edit the objects model at a time. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.  For example, “allowing simultaneous changes” is a mental step since you can mental allow something to occur without performing any physical computer related action.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites "a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects”, “a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects”, “and a plurality of change context organizations, each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organizations includes a group of variant objects and a group of branch instance objects”, “and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch, wherein each secondary hierarchal organization is associated with the primary hierarchal organization”, “wherein each element version object is associated with at least one element object, and wherein each occurrence version objects is associated with at least one occurrence object; and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently”, “thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically, enabling design and manufacturing of the product with increased efficiency using the model”, “wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object, and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object, wherein the start state is a previous state of an existing design branch”.


At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 31 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 31 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-13, 15-23 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable by Thomas European Patent Application Publication No. 1507233 (herein as ‘Thomas’) and further in view of Chen et al. U.S. Patent Application Publication No. 2004/0148145 (herein as ‘Chen’), Bardasz et al. U.S. Patent No. 5,689,711 (herein as ‘Bardasz’) and Yamamoto et al. U.S. Patent Application Publication No. 2002/0138691 (herein as ‘Yamamoto’).

As to claim 1 Thomas teaches a product management system comprising: 
a model that includes design data for a product structure for a product, (Par. 0012 and Fig.1 Thomas discloses a node level of an end product);
wherein the model comprises: 
a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects includes a group of element objects and a group of occurrence objects (Par. 0012 Thomas discloses a primary hierarchical organization of master objects.  The nodes within the node structure are seen as the master objects.  The hexagon nodes are seen as the elements.  The intermediate nodes are seen as occurrence objects);
a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization);
and a plurality of change context organization each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organization includes a group of variant objects and a group of branch instance objects, and wherein a design branch comprises a sequence of design changes to a model and a branch instance object in the group of branch instance objects tracks a sequence of version objects for a corresponding design branch (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The associated variants nodes that represents (105.1), (106.1), and (107.1) are seen as the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects. Par. 0040 Thomas discloses as change information indicates that variant C4 is connected with new variant C5, includes the information that variants C2 and C5 are compatible. Par. 0041 Thomas discloses a new variant A5 is created and selection conditions C5 and C6 can be generated);
wherein each secondary hierarchal organization is associated with the primary hierarchal organization (Fig.1 and Par. 0013 Thomas discloses the intermediate nodes are associated with nodes from higher hierarchical levels);  
wherein each element version object is associated with at least one element object (Fig.1 and Par. 0013 Thomas discloses the circles (107.1) represented version objects.  The circles 107.2 which are derived from the version objects are element version objects); 
and wherein each occurrence version objects is associated with at least one occurrence object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car).
Thomas does not teach but Chen teaches and a data manager configured to manage a first design branch of the model and at least a second design branch of the model independently, allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model, (Par. 0008 Chen discloses the product is a mesh module with features.  Par. 0012 Chen disclose the features of the model can be modified in the model. Par. 0042 Chen discloses a product model.  In a particular region of the model modifications occur and simultaneously modifies all nodes within the affected regions of the model.  The model with nodes is seen as first design branch and second design branch. The different nodes are seen as different variants of the product structure elements);
Thomas and Chen are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product design capabilities of Chen, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to automatically and properly apply features to a model and generate corresponding outputs (Par. 0012 Chen).
Thomas does not teach but Bardasz teaches to reduce an amount of redundant data, thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically (Col. 5 Lines 15-20 Bardasz discloses re-executing only as much code is necessary to change the affected portions of the design. The different parts of the dependency graph is seen as the first design branch and second design branch. The redundant data is seen as executing the code for portions that were not changed. Only re-evaluating the changed portions is seen as reducing the amount of redundant data. Reducing redundant data to cause reducing communications bandwidth required to communicate the design data is seen as only processing the re-executed portions. Reducing storage capacity required to store the design data electronically is seen as only re-executing the functions that were affected by the graph changes);
enabling design and manufacturing of the product with increased efficiency using the model (Col. 5 Lines 20-25 Bardasz discloses " after completion of the design session, the dependency graph can also be used to generate a computer program in a standard language that, when executed, will generate the dependency graph and the design that it represents". The computer program is seen as the data manager).
Thomas and Bardasz are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product modification capabilities of Bardasz, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to make the design work more efficiency for a user when having to modify components within the design (Col. 2 Lines 20-30 Bardasz);
Thomas, Chen and Bardasz does not teach but Yamamoto teaches wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object (Par. 0037 Yamamoto discloses providing access to the objects for a selected time).
Thomas and Yamamoto are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to product model of Thomas to include the time lock storage of Yamamoto, to prevent users from updating the template at the undefined time. The suggestion/motivation to combine is that it would be obvious to try in order to prevent multiple users from updating the template at the same time (Par. 0003 Yamamoto).


As to claim 2 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.  
In addition Thomas teaches wherein an element object in the group of element objects represents a product structure element that makes up the product structure in which the product structure element represents one of a product, an assembly component that makes up the product, and a leaf component that makes up the product (Fig. 1, Par. 0012 and Par. 0013 Thomas discloses a the hierarchical structure is for building a car.  The nodes with no children are seen as leaf components).

As to claim 3 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 2.
In addition Thomas teaches wherein the group of variant objects comprises: an element variant object that is contained within the element object and that represents a variant of the product structure element represented by the element object (Fig. 1 and Par. 0013 Thomas discloses the circles within the lower level nodes.  The circle are associated with triangles. The triangles are children of hexagon.  The hexagon are the elements. The circles within the graph are seen as element variant objects).

As to claim 4 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 2.
In addition Thomas teaches wherein an occurrence object in the group of occurrence objects is an instantiation of a master object that is either an element object or a different occurrence object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car).

As to claim 5 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 4.
In addition Thomas teaches wherein the group of variant objects comprises: an occurrence variant object that is contained within the occurrence object and represents a variant of the instantiation of the master object (Par. 0012 Thomas discloses the hexagon nodes are seen as the elements. Par. 0013 Thomas discloses the occurrence objects is seen as 105.  The occurrence variance object is seen as 106 and 107).

As to claim 6 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Thomas teaches wherein the group of element version objects comprises: an element version object that represents a version of a variant of a product structure element in the product structure (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects).

As to claim 7 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Thomas teaches wherein the group of occurrence version objects comprises: an occurrence version object that is an instantiation of a version object that is either an element version object or an occurrence version object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car). (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The triangle 106 and 107 are occurrence version object of the occurrence version 105. The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization).

As to claim 8 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Thomas teaches wherein the branch instance object in the group of branch instance objects is linked to a branch object that defines the corresponding design branch (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects).

As to claim 9 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 8.
In addition Bardasz teaches wherein a first version object in the branch instance object is changed independently of a second version object in a different branch instance object that is linked to another branch object that defines a different design branch (Col. 5 Lines 15-20 Bardasz discloses when a modification happens to the a portion of the design, only the portion of the design affected is updated).

As to claim 10 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Bardasz teaches wherein the model further comprises: a branch object that defines a design branch and that is linked to at least one branch instance object, wherein the branch object has a start state for the design branch and wherein a selected state of the branch object captures changes made to the design data along the design branch relative to the start state (Col. 44 Lines 25-29 Bardasz discloses the data in the graph contains ports. When modification occur the ports are colored coded to highlight other valid ports in the graph).

As to claim 11 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Thomas teaches wherein the model further comprises: the timestamp object and wherein the timestamp object is linked to a version object to make the version object immutable (Par 0043 Thomas discloses the change is associated with the time).

As to claim 12 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Bardasz teaches  wherein the data manager makes any mutable version object in an existing design branch immutable to lock a current state of the existing design branch (Col. 34 Lines 16-24 Bardasz disclose the top level hierarchical operators represents the root for the entire session. Entire session is seen as immutable lock to a current state of the existing design branch).


As to claim 13 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Bardasz teaches wherein the data manager creates a new branch object for a new design branch and establishes a start state for the new branch object using a selected state for an existing design branch and wherein the selected state is either a current state of the existing design branch or a previous state of the existing design branch (Col. 19 Lines 1-5 Bardasz discloses start points in a graph. The start point serves as the flow path through the graph. The through points are seen as current state of the existing design branch).


As to claim 15 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
	In addition Thomas teaches wherein the corresponding design branch is a master design branch and wherein the model further comprises: a master branch object that defines the master design branch, wherein the branch instance object is linked to the master branch object indicating that the sequence of version objects is in the master design branch (Fig. 1 and Par. 0013 Thomas discloses the root node, the Compact Car, with elements the “Model A” and Model “B”. Each element represents a branch instance linked to the master branch object. The root node Compact Car is seen as the master branch object).

As to claim 16 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Bardasz teaches wherein the data manager controls manufacturing of the product using the model (Col. 5 Lines 20-25 Bardasz discloses " after completion of the design session, the dependency graph can also be used to generate a computer program in a standard language that, when executed, will generate the dependency graph and the design that it represents". The computer program is seen as the data manager. Col. 8 Lines 27-33 Bardasz disclose the API generates the product design. The API is seen as the data manager. The product is seen as the product design. The model is seen as the graph).

As to claim 17 Thomas teaches a method for managing a model of a product structure for a product, the method comprising: 
creating a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects include a group of element objects and a group of occurrence objects (Par. 0012 Thomas discloses a primary hierarchical organization of master objects.  The nodes within the node structure are seen as the master objects.  The hexagon nodes are seen as the elements.  The triangle nodes are seen as occurrences);
creating a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization);
creating a plurality of change context organization each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organization includes a group of variant objects and a group of branch instance objects, a variant object in the group of variant objects owns a branch instance object in the group of branch instance objects, and a design branch comprises a sequence of design changes to a model and the branch instance object tracks a sequence of version objects for the variant object for a corresponding design branch (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects. Par. 0040 Thomas discloses as change information indicates that variant C4 is connected with new variant C5, includes the information that variants C2 and C5 are compatible. Par. 0041 Thomas discloses a new variant A5 is created and selection conditions C5 and C6 can be generated);
wherein each secondary hierarchal organization is associated with the primary hierarchal organization (Fig.1 and Par. 0013 Thomas discloses the intermediate nodes are associated with nodes from higher hierarchical levels);  
wherein each element version object is associated with at least one element object (Fig.1 and Par. 0013 Thomas discloses the circles (107.1) represented version objects.  The circles 107.2 which are derived from the version objects are element version objects); 
and wherein each occurrence version objects is associated with at least one occurrence object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car);
Thomas does not teach but Chen teaches and managing a first design branch of the model and at least a second design branch of the model independently, allowing simultaneous changes to design data for different variants of product structure elements within each design branch independently of other design branches using the model without having to combine the changes in the different design branches, (Par. 0008 Chen discloses the product is a mesh module with features.  Par. 0012 Chen disclose the features of the model can be modified in the model. Par. 0042 Chen discloses a product model.  In a particular region of the model modifications occur and simultaneously modifies all nodes within the affected regions of the model.  The model with nodes is seen as first design branch and second design branch. The different nodes are seen as different variants of the product structure elements);
Thomas and Chen are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product design capabilities of Chen, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to automatically and properly apply features to a model and generate corresponding outputs (Par. 0012 Chen).
Thomas does not teach but Bardasz teaches to reduce an amount of redundant data, thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically (Col. 5 Lines 15-20 Bardasz discloses re-executing only as much code is necessary to change the affected portions of the design. The different parts of the dependency graph is seen as the first design branch and second design branch. The redundant data is seen as executing the code for portions that were not changed. Only re-evaluating the changed portions is seen as reducing the amount of redundant data. Reducing redundant data to cause reducing communications bandwidth required to communicate the design data is seen as only processing the re-executed portions. Reducing storage capacity required to store the design data electronically is seen as only re-executing the functions that were affected by the graph changes);
enabling manufacturing of the product with increased efficiency using the model  (Col. 5 Lines 20-25 Bardasz discloses " after completion of the design session, the dependency graph can also be used to generate a computer program in a standard language that, when executed, will generate the dependency graph and the design that it represents". The computer program is seen as the data manager).
Thomas and Bardasz are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product modification capabilities of Bardasz, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to make the design work more efficiency for a user when having to modify components within the design (Col. 2 Lines 20-30 Bardasz);
Thomas, Chen and Bardasz does not teach but Yamamoto teaches wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object (Par. 0037 Yamamoto discloses providing access to the objects for a selected time).
Thomas and Yamamoto are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to product model of Thomas to include the time lock storage of Yamamoto, to prevent users from updating the template at the undefined time. The suggestion/motivation to combine is that it would be obvious to try in order to prevent multiple users from updating the template at the same time (Par. 0003 Yamamoto).


As to claim 18 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 17.  
In addition Thomas teaches wherein creating the primary hierarchical organization comprises: 
creating an element object in the group of element objects that represents a product structure element that makes up the product structure in which the product structure element represents one of a product, an assembly component that makes up the product, and a leaf component that makes up the product  (Fig. 1, Par. 0012 and Par. 0013 Thomas discloses a the hierarchical structure is for building a car.  The nodes with no children are seen as leaf components);
and creating an occurrence object in the group of occurrence objects that is an instantiation of a master object that is either a particular element object or a different occurrence object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car).

As to claim 19 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 18.  
In addition Thomas teaches wherein creating the number of secondary hierarchical organizations comprises: 
creating an element variant object that is contained within the element object and that represents a variant of the product structure element represented by the element object (Fig. 1 and Par. 0013 Thomas discloses the circles within the lower level nodes.  The circle are associated with triangles. The triangles are children of hexagon.  The hexagon are the elements. The circles within the graph are seen as element variant objects);
and creating an occurrence variant object that is contained within the occurrence object and that is a variant of an instantiation of the master object (Par. 0012 Thomas discloses the hexagon nodes are seen as the elements. Par. 0013 Thomas discloses the occurrence objects is seen as 105.  The occurrence variance object is seen as 106 and 107).

As to claim 20 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 17.  
In addition Thomas teaches wherein creating the number of secondary hierarchical organizations comprises: 
creating an element version object that represents a version of a variant of a product structure element in the product structure (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects);
and creating an occurrence version object that is an instantiation of a version object that is either an element version object or an occurrence version object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car). (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The triangle 106 and 107 are occurrence version object of the occurrence version 105. The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization).

As to claim 21 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 17.
In addition Bardasz teaches wherein managing the changes to the design data comprises: changing a first version object in a first branch instance object linked to a first branch object independently of a second version object in a second branch instance object linked to a second branch object (Col. 5 Lines 15-20 Bardasz discloses when a modification happens to the a portion of the design, only the portion of the design affected is updated).

As to claim 22 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 17.
In addition Bardasz teaches further comprising: creating a new branch object that has a start state to define a new design branch, wherein the new branch object captures changes made to the design data for the new design branch relative to the start state (Col. 44 Lines 25-29 Bardasz discloses the data in the graph contains ports. When modification occur the ports are colored coded to highlight other valid ports in the graph).

As to claim 24 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 17.
In addition Bardasz teaches further comprising: manufacturing the product using the model (Col. 5 Lines 20-25 Bardasz discloses " after completion of the design session, the dependency graph can also be used to generate a computer program in a standard language that, when executed, will generate the dependency graph and the design that it represents". The computer program is seen as the data manager. Col. 8 Lines 27-33 Bardasz disclose the API generates the product design. The API is seen as the data manager. The product is seen as the product design. The model is seen as the graph).

As to claim 25 Thomas teaches a method for changing design data in a model of a product structure, the method comprising: 
Bardasz teaches creating a new branch object for a new design branch of the mode, wherein the new design branch has a start state, which differs from at least one other design branch of the model (Col. 19 Lines 1-5 Bardasz discloses start points in a graph. The start point serves as the flow path through the graph. The through points are seen as current state of the existing design branch. Col. 5 Lines 12-20 Bardasz discloses a modification occurs and specific portions of the dependency graph are used to determine which portions will be effected); 
Thomas and Bardasz are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product modification capabilities of Bardasz, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to make the design work more efficiency for a user when having to modify components within the design (Col. 2 Lines 20-30 Bardasz).
Thomas discloses creating a new branch instance object within a variant object owned by an element object in the model, wherein the element object represents a product structure element that makes up the product structure and wherein the new branch instance object is linked to the new branch object (Fig. 1 and Par. 0013 Thomas discloses the circles within the lower level nodes.  The circle are associated with triangles. The triangles are children of hexagon.  The hexagon are the elements. The circles within the graph are seen as element variant objects).
creating a new version object within the new branch instance object (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization);
and tracking a sequence of version objects that begins with the new version object for the variant object as the design data for the product structure is changed using the new branch instance object for the new design branch (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects);
Thomas in combination with Chen teaches wherein changes to the design data within the new design branch is managed independently of the at least one other design branch using the model allowing simultaneous changes to design data for different variants of product structure elements without having to combine the changes in the different design branches (Par. 0008 Chen discloses the product is a mesh module with features.  Par. 0012 Chen disclose the features of the model can be modified in the model. Par. 0042 Chen discloses a product model.  In a particular region of the model modifications occur and simultaneously modifies all nodes within the affected regions of the model.  The model with nodes is seen as first design branch and second design branch. The different nodes are seen as different variants of the product structure elements);
Thomas and Chen are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product design capabilities of Chen, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to automatically and properly apply features to a model and generate corresponding outputs (Par. 0012 Chen).
to reduce an amount of redundant data, thereby reducing communications bandwidth required to communicate the design data, and reducing storage capacity required for storing the design data electronically (Col. 5 Lines 15-20 Bardasz discloses re-executing only as much code is necessary to change the affected portions of the design. The different parts of the dependency graph is seen as the first design branch and second design branch. The redundant data is seen as executing the code for portions that were not changed. Only re-evaluating the changed portions is seen as reducing the amount of redundant data. Reducing redundant data to cause reducing communications bandwidth required to communicate the design data is seen as only processing the re-executed portions. Reducing storage capacity required to store the design data electronically is seen as only re-executing the functions that were affected by the graph changes);
Thomas, Chen and Bardasz does not teach but Yamamoto teaches wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object (Par. 0040 Yamamoto discloses that when a first user is accessing a template, the template is locked from other users accessing the template at the same time.  The timestamp is seen as the time a first user is accessing the template.  The version object that is being immutable is seen as the template).


As to claim 26 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 25.
In addition Bardasz teaches creating the new branch object comprises: creating the new branch object relative to an existing branch object, wherein the start state of the new branch object captures a selected state of the existing branch object and wherein the selected state is either a current state or a previous state of the existing branch object (Col. 19 Lines 1-5 Bardasz discloses start points in a graph. The start point serves as the flow path through the graph. The through points are seen as current state of the existing design branch).

As to claim 27 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 25.
In addition Bardasz teaches wherein creating the new version object comprises: copying a version object located within a different branch instance object to form the new version object (Col. 30 Lines 49-52 Bardasz discloses allowing the user to copy a hierarchical operators to use at a different portion of the graph);


As to claim 28 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 25.
In addition Thomas teaches wherein creating the new version object comprises: merging at least two version objects located within different branch instance objects to form the new version object (Par. 022 Thomas discloses that for every combination of variants, a new variant and selection condition is formed. The selection condition is seen as different object within the different branch).

As to claim 29 Thomas teaches a product engineering modeling and data management system comprising: 
at least one processor coupled to an electronic engineering data repository (Par. 0046 Thomas discloses a processor and storage);
an electronically stored engineering data model, in communication with the electronic engineering data repository, that includes design data for an electronically represented product structure for a product (Par. 0012 and Fig. 1 Thomas discloses a product model for a Compact Car); 
wherein the engineering data model comprises: 
a primary hierarchal organization comprising a plurality of master objects, wherein the plurality of master objects include a group of element objects and a group of occurrence objects (Par. 0012 Thomas discloses a primary hierarchical organization of master objects.  The nodes within the node structure are seen as the master objects.  The hexagon nodes are seen as the elements.  The triangle nodes are seen as occurrences);
a number of secondary hierarchical organizations of version objects, wherein a secondary hierarchical organization in the number of secondary hierarchical organizations includes a group of element version objects and a group of occurrence version objects (Par. 0012 Thomas discloses a secondary hierarchical organization of objects.  The triangles are considered occurrence version objects.  The hexagon labeled “model ‘A’ and model B are considered the version objects.  Each branch is seen as second hierarchical organization);
and a plurality of change context organization each change context organization associated with a corresponding one of the plurality of master objects, wherein the plurality of change context organization includes a group of variant objects and a group of branch instance objects, wherein a variant object in the group of variant objects owns a branch instance object in the group of branch instance objects, and wherein a design branch comprises a sequence of design changes to a model and the branch instance object collects a sequence of version objects for a corresponding design branch (Fig. 1, Par. 0013 and Par. 0014 Thomas discloses the change context organization. The triangle node 105 which contains additional triangles with circles is seen as the branch instance objects because it contains a sequence of version objects.  The circles are seen as the variant objects. Par. 0040 Thomas discloses as change information indicates that variant C4 is connected with new variant C5, includes the information that variants C2 and C5 are compatible. Par. 0041 Thomas discloses a new variant A5 is created and selection conditions C5 and C6 can be generated);
wherein each secondary hierarchal organization is associated with the primary hierarchal organization (Fig.1 and Par. 0013 Thomas discloses the intermediate nodes are associated with nodes from higher hierarchical levels);  
wherein each element version object is associated with at least one element object (Fig.1 and Par. 0013 Thomas discloses the circles (107.1) represented version objects.  The circles 107.2 which are derived from the version objects are element version objects); 
and wherein each occurrence version objects is associated with at least one occurrence object (Par. 0013 Thomas discloses the occurrence objects are 104 and 105, 106 are instances of the master objects (Model ‘A’ hexagon) of a compact car);
Thomas does not teach but Chen teaches and a data manager coupled to the at least one processor and electronic engineering data repository configured to manage a first design branch and at least a second design branch independently, allowing simultaneous changes to design data for different variants of product structure within each design branch independently of other design branches using the model without having to combine the changes in the different design branches  (Par. 0008 Chen discloses the product is a mesh module with features.  Par. 0012 Chen disclose the features of the model can be modified in the model. Par. 0042 Chen discloses a product model.  In a particular region of the model modifications occur and simultaneously modifies all nodes within the affected regions of the model.  The model with nodes is seen as first design branch and second design branch. The different nodes are seen as different variants of the product structure elements);
Thomas and Chen are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product design capabilities of Chen, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to automatically and properly apply features to a model and generate corresponding outputs (Par. 0012 Chen).
Thomas does not teach but Bardasz teaches to reduce an amount of redundant data, thereby reducing communications bandwidth required to communicate the electronically stored engineering data model, and reducing storage capacity required for the electronic engineering data repository (Col. 5 Lines 15-20 Bardasz discloses re-executing only as much code is necessary to change the affected portions of the design. The different parts of the dependency graph is seen as the first design branch and second design branch. The redundant data is seen as executing the code for portions that were not changed. Only re-evaluating the changed portions is seen as reducing the amount of redundant data. Reducing redundant data to cause reducing communications bandwidth required to communicate the design data is seen as only processing the re-executed portions. Reducing storage capacity required to store the design data electronically is seen as only re-executing the functions that were affected by the graph changes. Col. 5 Lines 20-25 Bardasz discloses " after completion of the design session, the dependency graph can also be used to generate a computer program in a standard language that, when executed, will generate the dependency graph and the design that it represents". The computer program is seen as the data manager. Col. 29 Lines 29-31 Bardasz discloses reducing the complexity of the graph.).
Thomas and Bardasz are analogous art because they are in the same field of endeavor, product models. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the product variants of Thomas to include the product modification capabilities of Bardasz, to allow design modifications to occur early in the design process. The suggestion/motivation to combine is that it would be obvious to try in order to make the design work more efficiency for a user when having to modify components within the design (Col. 2 Lines 20-30 Bardasz);
Thomas, Chen and Bardasz does not teach but Yamamoto teaches wherein the data manager is further configured to make a version object immutable when a timestamp object is associated with the version object and wherein the data manager makes the version object immutable so that the data manager cannot further change the version object or any properties of the version object (Par. 0037 Yamamoto discloses providing access to the objects for a selected time).
Thomas and Yamamoto are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to product model of Thomas to include the time lock storage of Yamamoto, to prevent users from updating the template at the undefined time. The suggestion/motivation to combine is that it would be obvious to try in order to prevent multiple users from updating the template at the same time (Par. 0003 Yamamoto).


As to claim 30 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 1.
In addition Thomas teaches wherein the data manager is configured to create a new branch object for a new design branch and establishes a start state for the new branch object using a selected state for an existing design branch, and wherein the selected state is a previous state of the existing design branch (Par. 0022 Fig. 3, Thomas discloses new variants being added to the lower level of the models. The lower levels are seen as the new design branch. The upper levels are seen as existing design branches).


As to claim 31 Thomas in combination with Chen and Bardasz teaches each and every limitation of claim 22.
In addition Thomas teaches wherein the start state is a previous state of an existing design branch (Par. 0022 Fig. 3, Thomas discloses new variants being added to the lower level of the models. The lower levels are seen as the new design branch. The upper levels are seen as existing design branches).



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  April 26, 2022Examiner, Art Unit 2159   
                                                                                                                                                                                            
      /AMRESH SINGH/      Primary Examiner, Art Unit 2159